UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-4327


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

JARRED BARCLAY,

                      Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. Gina M. Groh, Chief
District Judge. (3:11-cr-00044-GMG-RWT-3)


Submitted:   November 17, 2016            Decided:    November 21, 2016


Before GREGORY,   Chief   Judge,   and   MOTZ   and   TRAXLER,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Nicholas   J.   Compton,   Assistant   Federal   Public   Defender,
Kristen M. Leddy, Research and Writing Specialist, Martinsburg,
West Virginia, for Appellant.     Shawn Michael Adkins, Assistant
United States Attorney, Anna Zartler Krasinski, OFFICE OF THE
UNITED   STATES   ATTORNEY,   Martinsburg,   West   Virginia,   for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Jarred     Barclay        appeals       from   the     order        revoking    his

supervised release and imposing a 14-month sentence.                              Counsel

has filed an Anders v. California, 386 U.S. 738 (1967) brief

stating that there are no meritorious issues for appeal, but

questioning whether Barclay’s sentence was plainly unreasonable.

The Government has declined to file a brief and Barclay was

notified of his right to file a pro se informal brief, but he

has not done so.       We affirm.

     We discern no error in the district court’s decision to

impose a 14-month sentence.              This court will affirm a sentence

imposed after revocation of supervised release if it is within

the prescribed statutory range and is not plainly unreasonable.

United States v. Crudup, 461 F.3d 433, 438-40 (4th Cir. 2006).

While a district court must consider the Chapter Seven policy

statements, U.S. Sentencing Guidelines Manual Ch. 7, Pt. B, and

the statutory requirements and factors applicable to revocation

sentences     under     18    U.S.C.     §    3583(e)     (2012)    and     18     U.S.C.

§ 3553(a)     (2012),        the   district      court    ultimately        has     broad

discretion to revoke supervised release and impose a term of

imprisonment up to the statutory maximum.                    Crudup, 461 F.3d at

438-39.

     A    supervised        release   revocation     sentence       is    procedurally

reasonable     if     the    district    court      considered      the     Chapter    7

                                             2
advisory    policy    statements        and    the    §     3553(a)    factors      it   is

permitted to consider in a supervised release revocation case.

See   18   U.S.C.    §    3583(e);      Crudup,       461    F.3d     at    439-40.       A

revocation sentence is substantively reasonable if the district

court stated a proper basis for concluding the defendant should

receive    the    sentence      imposed,       up    to    the   statutory      maximum.

Crudup,     461   F.3d     at    440.         Only    if     a   sentence      is    found

procedurally or substantively unreasonable will this court “then

decide whether the sentence is plainly unreasonable.”                               Id. at

439 (emphasis omitted).

      We have carefully reviewed the record and Anders brief and

conclude that Barclay’s sentence is not plainly unreasonable.

In accordance with Anders, we have reviewed the entire record in

this case and have found no meritorious issues for appeal.                               We

therefore    affirm      the    district      court’s       judgment       order.     This

court requires that counsel inform Barclay, in writing, of the

right to petition the Supreme Court of the United States for

further review.          If Barclay requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.       Counsel’s motion must state that a copy thereof

was served on Barclay.            We dispense with oral argument because

the facts and legal contentions are adequately presented in the



                                           3
materials   before   this   court   and   argument   would   not   aid   the

decisional process.



                                                                   AFFIRMED




                                    4